Citation Nr: 1115213	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-37 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the reduction of the disability evaluation from 50 percent to 30 percent, effective July 1, 2007, for service-connected psoriasis was proper.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In August 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.
   

FINDING OF FACT

The 50 percent evaluation for the Veteran's psoriasis was in effect for more than 5 years; however, the examination and outpatient treatment records on which the reduction was based were as full and complete as that upon which the 50 percent evaluation was based, the Veteran's disability was shown to have improved, as the Veteran was shown to no longer required the use of corticosteroid medicine for treatment, and improvement has been sustained. 


CONCLUSION OF LAW

The reduction of the disability evaluation for psoriasis, from 50 percent to 30 percent, effective July 1, 2007, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.118 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

With regard to the VA's duty to notify and assist claimants in substantiating a claim for VA benefits, the Board points out that the procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions were explained to the Veteran in adequate detail in a December 2006 letter prior to the rating reduction in April 2007 and he was provided sufficient opportunity to present additional argument and evidence in opposition to the reduction.  All appropriate notice has, therefore been provided.

Moreover, all appropriate development has been accomplished. The service treatment records, post-service VA medical records and VA examination reports are on file, as well as the transcript of the Veteran's August 2010 Board hearing. The Veteran has not identified any outstanding VA or non-VA medical records pertinent to this issue that are not associated with the claims file. Thus, there is no additional development indicated which would affect the outcome of this case.

Legal Criteria

A Veteran's disability rating may not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155.  Moreover, if a Veteran's disability rating is reduced without following the applicable regulations such reduction is void ab initio.  See, e.g., Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In certain rating reduction cases, VA benefits recipients are afforded greater protections which are set forth in 38 C.F.R. § 3.344 (2010).  38 C.F.R. § 3.344(c) sets forth the factors that must be considered before reducing stabilized ratings, which are rating that have continued for long periods at the same level, defined as five years or more. If a rating has been in effect at the same level for at least five years, a reduction thereof is effective only if the reduction was accomplished in compliance with the provisions of 38 C.F.R. § 3.344(a).

Specifically, prior to reducing a stabilized rating, an adjudicator must: (1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination or examinations on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce an evaluation for a disability which is subject to periodic improvement based on one examination unless all the evidence clearly warrants a finding of material improvement; and (4) consider whether the evidence makes it reasonably certain that any improvement found will be maintained under the ordinary conditions of life.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).

Also, prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§4.1, 4.2, 4.10 (2010).  These provisions require VA rating reductions to be based upon a review of the entire history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Such a review requires VA to ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are sufficiently thorough.  Furthermore, in any rating-reduction case not only must it be determined that an improvement in a disability actually occurred but also that such improvement reflects an increase in the Veteran's ability to function under the ordinary conditions of life and work.  See id. ; See also Brown, supra at 420.

In light of the above, VA must in all cases consider: (1) whether the evidence of record reflects an actual change in the severity of the disability; (2) whether the examination reports reflecting such change are based upon adequate, thorough examinations; and (3) whether any improvement shown actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. These requirements are very similar to the ones in 38 C.F.R. § 3.344 with one exception.  Specifically, the Court held that VA must consider whether there is an improvement in the Veteran's ability to function under the ordinary conditions of work. See, e.g., Schafrath, 1 Vet. App. at 594; Faust v. West, 13 Vet. App. 342, 349 (2000).  Thus, VA is required to consider not only the effect of any improvement in the Veteran's disability on his or her daily life but also specifically on his or her ability to work.

Additionally, where a rating reduction is at issue, the burden of proof is on VA to show by a preponderance of the evidence that its action was proper.  See, e.g., Brown, 5 Vet. App. at 421.

In addition to the substantive requirements governing rating reductions that are set forth above, strict procedures must also be followed.  Generally, when a reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance must be prepared setting forth all of the material facts and reasons supporting the proposed reduction. The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. §3.105(e) (2010).

7816 Psoriasis (in effect prior to October 30, 2002
    Ulceration, extensive exfoliation, or crusting with systemic or	50 percent 
      nervous manifestations, or exceptionally repugnant condition	

7816 Psoriasis (as of October 23, 2008):
    More than 40 percent of the entire body or more than 40           	60 percent
     percent of exposed areas affected, or; constant or near-
     constant systemic therapy such as corticosteroids or other
     immunosuppressive drugs required during the past 12-month
     period.....................................................
    20 to 40 percent of the entire body or 20 to 40 percent of        	30 percent
     exposed areas affected, or; systemic therapy such as
     corticosteroids or other immunosuppressive drugs required
     for a total duration of six weeks or more, but not
     constantly, during the past 12-month period................
Analysis

In the case at hand, the Veteran was granted service connection for psoriasis in an October 1974 rating decision.  A 30 percent rating as assigned effective July 27, 1974.  In a June 1998 rating decision, the rating was increased to 50 percent, effective February 19, 1994.  The RO proposed to reduce the rating to 30 percent in a December 2006 rating decision.  In the April 2007 rating decision on appeal, the rating was decreased to 30 percent, effective July 1, 2007.  Thus, a 50 percent rating was in effect for more than 5 years at the time of the rating decision reducing the rating to 30 percent, and the provisions of 38 C.F.R. § 3.344(a) apply.

VA outpatient treatment records from 2006 note that the Veteran's psoriasis was in excellent control with UVB therapy, and he had a rare need for topical creams.  It was noted that the Veteran was followed for skin cancer surveillance.

The Veteran was afforded a VA examination in October 2006.  On examination, the Veteran indicated that the condition had existed since 1973.  He described constant symptoms of itching, shedding, and crusting.  The examiner noted that the skin disease involved areas that are exposed to the sun, including the head, the face, the hands, the neck, and all over the body.  Over the past 12 months, he had received corticosteroids.  The treatment resulted in side effects of brown freckles all over the body.  The Veteran indicated that during a flare-up, he was unable to work in the nuclear area at his place of employment.  

On examination, the examiner noted that the skin condition was located on the umbilical, right flank, and bilateral elbow.  Characteristics of the condition included exfoliation, crusting, hyperpigmentation of more than six square inches and abnormal texture of more than six square inches.  There was no ulceration, tissue loss, induration, inflexibility, hypopigmentation or limitation of motion.  The skin lesion covered no exposed area, and less than eight percent of the entire body.  The lesions were not associated with systemic disease and did not manifest in connection with a nervous condition.  A diagnosis of psoriasis with objective patches of erythematous, scaly lesions of the torso and elbows were noted.

In December 2006, a VA outpatient treatment record report noted that the Veteran used a UVB-broadband unit and an over-the-counter tar medication, lotion, and ointment.   In June 2007, it was noted that the Veteran's psoriasis was under control with regular use of a home UVB unit and over-the-counter tar cream.  The Veteran indicated that he intended to temporarily stop using his UVB unit as he feared the long-term effects of UV therapy.  The examiner noted that the Veteran's freckles and lentigenes-triggered by UVB therapy-would continue to be monitored.  In December 2007, guttate lesions on the extremities, torso, and buttocks without an identifying precipitator were noted.  

On VA examination in September 2009, the examiner noted that the Veteran's psoriasis involved areas exposed to the sun, including the head, hands and forearms, but it did not include the face and neck.  The Veteran reported that he had lesions on the entire body but for the plantar feet, palmar hands, and face.  He indicated that he used steroids medication until about five years ago, when he began using light therapy, which decreased his pruritis and diminished the size of the skin lesions, but caused freckles over his entire body.  The Veteran also described moderate itching and crusting.  The examiner noted that lesions were visible on the arms, legs, and behind the ears, and this caused a psychological burden on the Veteran.  There was no exudation or ulcer formation.

An examination of the skin revealed lesions typical of psoriasis.  There were erythematous lesions present on the dorsum of both feet, lower legs, back and front of the thighs, the sacral back, right buttock, the dorsum of his hands and forearms, the triceps, upper back, and behind both ears.  There was exfoliation and crusting, but no ulceration, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  Skin lesions covered 5 percent of exposed areas and 10 percent of the entire body.  The examiner indicated that the skin lesions were not associated with systemic disease or a manifestation of a nervous condition.  There was no scarring.  The examiner noted that the psoriasis lesions varied from 1 centimeter by 1 centimeter to several which measured 4 centimeters by 5 centimeters.  There were also innumerable dark, level, well-demarcated hyperpigmented lesions about .7 centimeters by .7 centimeters over the entire body but for the face and scalp.  Photographs of the skin were taken and enclosed with the examination report.  A diagnosis of psoriasis was continued, with a functional impact of emotional stress from the visible lesions and constant itching.

A January 2010 VA outpatient treatment record report noted that the Veteran's guttate psoriasis was well controlled with a home UVB unit, and rare need for topical medications.  Objectively, the Veteran's skin was tan and there were multiple thickly-distributed freckles all over the body and isolated guttate lesions and small plaque on the buttocks and lower legs.  While it was indicated that the Veteran was at risk for skin cancer, there was no concerning pigmented or other lesions. 

The Veteran also presented testimony at the Board hearing in August 2010.  He indicated that he used light box therapy and non-medicated lotion to treat his psoriasis.  He indicated that he used the light box for approximately two weeks at a time, and then took two weeks off.  He reported that the light therapy improved his condition but if he discontinued use his psoriasis would be as it was prior to the rating reduction.  The Veteran further indicated that at the time of the rating reduction, his psoriasis had begun to get under control.  Symptoms noted included multiple spotting and dryness.  With respect to current treatment, the Veteran stated that he went to VA for follow-up every six months.  However, he did indicate that skin cancer was almost inevitable.  He reported that he retired in January 2008 at his job overhauling submarines and aircraft carriers at a shipyard, but noted that when he did work, he could not go into the nuclear area when skin lesions broke open and bled.

As was previously discussed, 38 C.F.R. § 3.105(e) requires that the Veteran be sent a rating decision proposing the rating reduction or proposed discontinuance of benefits and setting out all material facts and reasons underlying the proposal. The Veteran must be notified at his or her address of record and must be given 60 days to present evidence showing that compensation payments should be continued at the present level.

In this case, the December 2006 proposal meets these requirements.  As noted above, the Veteran was notified of the proposed reduction and was informed that he had 60 days to submit evidence in opposition to the proposed action.  The Veteran was informed that the proposal was based on VA outpatient treatment records improvement in the Veteran's psoriasis with use of a UVB unit and rare use of topical treatment, as well as the October 2006 VA examination findings of lesions covering less than 10 percent of total body surface.  The relevant findings from VA outpatient treatment records and in report of the October 2006 VA examination were set forth.

Thereafter, in April 2007, the RO promulgated a rating decision that reduced the Veteran's rating for his psoriasis to 30 percent effective July 1, 2007.

For these reasons, the Board finds that the Veteran was properly notified of the proposed rating reduction as required by 38 C.F.R. § 3.105(e).

The Board must next determine if the substantive criteria for a rating reduction were met.  The evidence shows that the record reflects an actual change in the severity of the Veteran's psoriasis.  On the Veteran's last examination in December 1997 for psoriasis prior to the reduction, the Veteran was seen once a month since 1993 and treated with photochemotherapy, methotrexate, and etretinate.  With high potency steroids, psoriasis was at a level of 6-7 on a scale from 1-10.  There were thickened scaly lesions in the low back and bilateral buttocks, and evidence of macular erythematous lesions almost throughout the entire body.  On a VA diabetes examination in January 2006, skin lesions covered approximately 20 percent of the Veteran's entire body.   However, as noted above, on VA examination in October 2006, lesions covered 8 percent of the entire body and VA outpatient treatment records from 2006 reflect that the Veteran was only using a UVB unit and some topical creams for treatment, and not corticosteroids.  The Board notes that while the October 2006 VA examination reflects use of corticosteroids, such medication is not indicated in outpatient treatment records and the Veteran himself denied use of such medication for over 5 years at the September 2009 VA examination.

As noted above, the Veteran is entitled to additional protections due to the length of time his 50 percent rating was in effect prior to the effective date of the reduction. With respect to the first prong set forth in Brown, 5 Vet. App. at 419, the Board reviewed the entire record of examinations and medical and industrial history to ascertain the adequacy of the examination upon which the rating reduction was based.  As previously noted, the examinations were quite thorough and the Veteran indicated that he has been retired from work since January 2008-and that when he was working his skin disability prevented him from performing certain duties during flare-ups, but did not prevent him from work or cause his retirement.

With respect to the second prong set forth in Brown, the Board finds that the examination and VA outpatient treatment records upon which the reductions were based were full and complete, involving consideration of the history and subjective complaints reported by the Veteran, reviews of his current treatment, objective evaluations of psoriasis, and the evaluation of the Veteran's psoriasis on his work and activities of daily living.  These examination and treatment records actually reported the Veteran's subjective complaints and objective findings regarding his psoriasis in more detail than did the June 1998 rating decision upon which the 50 percent rating was premised.

With regard to the third prong set forth in Brown, the Veteran's stabilized rating was not reduced based on the results of one examination.  After the October 2006 examination and 2006 VA outpatient treatment records showed improvement in the Veteran's psoriasis and required treatment, he was scheduled for another examination which took place in September 2009, three years later. The improvements in the Veteran's skin condition through UVB treatment were shown to have been sustained.  Furthermore, current VA outpatient treatment records tracking the Veteran's psoriasis symptoms and treatment through 2010 were obtained, so a decision is based on the evidence of record.

Finally, the evidence makes it reasonably certain that the improvements found will be maintained under the ordinary conditions of life.  Improvement was shown in two separate examinations that took place three years apart, as well as in VA outpatient treatment records spanning four years.  From these reports, outpatient treatment records, and Veteran's own hearing testimony, it appears that the Veteran's UVB treatment is successful and has continued, and that the total surface area affected by the skin lesions and severity of the lesions have decreased since the prior 1997 VA examination.

The Board acknowledges that the Veteran's contention that his psoriasis would worsen if he discontinued UVB therapy.  However, the record reflects that the Veteran has continued use of this therapy since 2006.  Nonetheless, the overall severity of his disability has decreased when viewed in light of the Veteran's circumstances as a whole and the rating criteria set forth in 38 C.F.R. § 4.118,  Diagnostic Codes 7816 or 7800, 7801-7805, which are based largely on the type of treatment required and the total body and exposed areas affected by the disability.

The Board also acknowledges that the Veteran is at risk for developing cancer and is being monitored for this potential threat.  However, the record does not reflect a current diagnosis of cancer, and the Veteran's disability rating cannot be restored on the basis of this threat, alone.


ORDER

The reduction of the disability evaluation from 50 percent to 30 percent, effective July 1, 2007, for service-connected psoriasis was proper. The appeal is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


